HEDRICK, Chief Judge.
Defendant’s appeal is from a judgment that is not final within the meaning of G.S. 1-277. The appeal is from a partial summary judgment for plaintiffs on the issue of liability only, and will be dismissed. Industries, Inc. v. Insurance Co., 296 N.C. 486, 251 S.E. 2d 443 (1979); Insurance Co. v. Dickens, 41 N.C. App. 184, 254 S.E. 2d 197 (1979).
Plaintiffs’ appeal is from a judgment that disposes of “fewer than all the claims or the rights and liabilities of fewer than all the parties,” and does not involve a substantial right within the meaning of G.S. 1-277, and will be dismissed. G.S. 1A-1, Rule 54(b).
While the trial judge did find “there is no reason for delay in obtaining appellate review . . . ,” as Chief Justice Exum said in Industries, Inc. v. Insurance Co., 296 N.C. 486, 491, 251 S.E. 2d 443, 447 (1979), a trial judge cannot “by denominating his decree a ‘final judgment’ make it immediately appealable under Rule 54(b) *142if it is not such a judgment.” A finding that “there is no just reason for delay” under Rule 54(b) is not enough. The judgment must also be final. Cook v. Tobacco Co., 47 N.C. App. 187, 266 S.E. 2d 754 (1980).
Premature and piecemeal appeals serve no purpose but to delay final judgments and thrust upon the appellate division multiple appeals. Both appeals will be dismissed, and the causes will be remanded to the superior court for further proceedings.
Appeals dismissed.
Judges Wells and Cozort concur.